        Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 1 of 29




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

                                          :
 STATE OF GEORGIA ex rel.                 :
 CHRISTOPHER M. CARR, Attorney            :
 General State of Georgia,                :
                                          :
       Plaintiff,                         :
                                          :
 v.                                       :
                                          :        CIVIL ACTION NO.
 ELITE INTEGRATED MEDICAL,                :        1:20-cv-4946-AT
 LLC, f/k/a Superior Healthcare of        :
 Woodstock, LLC d/b/a Superior            :
 Healthcare Group, Superior               :
 Healthcare Sandy Springs, and            :
 Superior Healthcare Morrow, and          :
 JUSTIN C. PAULK, individually,           :
                                          :
       Defendants.                        :


                            OPINION AND ORDER

      Plaintiff State of Georgia ex rel. Christopher M. Carr, Attorney General of

the State of Georgia (“State of Georgia” or “State”) brought this action against

Defendants Elite Integrated Medical, LLC (“Elite”) and Justin C. Paulk for

violations of the Georgia Fair Business Practices Act, O.C.G.A. § 10-1-390 et seq.

(“GFBPA”) in the Superior Court of Fulton County in September 2020. The suit

alleges that Defendants made false and/ or misleading representations to the

public concerning the regenerative medicine products Elite offered. Defendants

removed the case to federal court in December 2020. (Doc. 1.) After removing the

case, Defendants filed a motion to dismiss for failure to state a claim. (Doc. 8.)
          Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 2 of 29




Shortly thereafter, the State of Georgia filed the instant Motion to Remand [Doc.

13] for lack of subject matter jurisdiction. For the reasons that follow, the State of

Georgia’s motion [Doc. 13] is GRANTED.

I.     FACTUAL AND PROCEDURAL BACKGROUND

The Regenerative Medicine Industry:

       This action arises against the backdrop of the regenerative medicine

industry.    Generally   speaking,   regenerative   medicine    involves   replacing,

engineering, or regenerating human cells, tissues, or organs to establish, restore or

enhance normal cell function. (Complaint, Doc. 1-2 ¶ 9.) This can be accomplished

with cell therapies, therapeutic tissue-engineering products, human cell and tissue

products, and certain combination products involving cells and devices. (Id.)

Regenerative medical products and procedures are regulated by the U.S. Food and

Drug Administration (“FDA”) under the 1938 Food, Drug and Cosmetic Act

(“FDCA”) and the Public Health Service Act (“PHSA”). (Id. ¶ 10.) At present, the

FDA has approved the use of stem cell products only for certain types of stem cells,

“blood-forming” stem cells, and for specific disorders, such as ones that affect the

production of blood. (Id.) Non-approved stem cell products are “investigational”

products that are currently involved in FDA review processes which includes

investigations into the product’s effectiveness and safety, such as through clinical

trials. (Id. ¶ 11.)

       Over the last few years, the FDA, its Commissioner, its Director of the Center

for Biologics Evaluation and Research, and industry physicians, scientists, and

                                          2
        Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 3 of 29




regulatory experts have warned about unproven and unapproved regenerative

medicine products — including stem cell, exosome, or other similar products —

that are “uncontrolled experimental procedures” that cost patients both financially

and physically. (Id. ¶¶ 11-13.) The FDA has issued “consumer alerts” concerning

certain stem cell products, including ones derived from human umbilical cord

blood, Wharton’s Jelly, or amniotic fluid, notifying consumers that none of these

products have been approved to treat any orthopedic condition, neurological

disorder, or cardiovascular or pulmonary disease. (Id. ¶ 12.) These authorities have

also condemned the practice of advertising and offering of unproven stem cell

products, stating that the “aggressive marketing approach” by certain companies,

which claim that their particular stem cell products are safe and effective, is not

supported by the existing scientific literature. (Id. ¶ 13.) Similarly, the Federal

Trade Commission has warned that marketers should not create confusion by

playing “fast and loose” with the facts, as the phrase “stem cell treatment” covers a

broad range of therapies, from promising research to fraud. (Id. ¶ 14.)

Elite’s Business:

      During the relevant time period, Defendant Elite operated a medical practice

that advertised and offered regenerative medicine products to Georgia consumers

to treat, cure, and mitigate various diseases and health conditions. (Id. ¶ 4.)




                                          3
        Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 4 of 29




(Id. ¶ 34.) Defendant Paulk owned and managed the day-to-day operations of Elite,

had the sole authority to approve all marketing content relating to the regenerative

medicine products offered by Elite, and regularly communicated with the company

that disseminated marketing content on behalf of Elite. (Id. ¶ 5.)

      The regenerative medicine products Elite advertised and offered were not

ones it manufactured or produced; rather, Elite purchase these products from

third-party manufactures. (Id. ¶ 17.) These third-party products were processed or

derived from placental tissue and Wharton’s jelly of the umbilical cord. (Id. ¶¶ 18-

21.) The manufactures have identified these products as human cellular and tissue

products (“HCT/P”) that are regulated by the FDA. (Id. ¶ 23.) None of the products

offered by Defendants have been approved by the FDA. (Id. ¶ 27.)

      According to the Complaint, Defendants made false and misleading

representations regarding their products’ safety and effectiveness on their website,

in video-taped “testimonials,” in newspapers, on social media, in brochures, by

email, and at seminars. (Id. ¶¶ 34,40,41,45,50.) For example, as alleged,


                                         4
        Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 5 of 29




Defendants represented, expressly or by implication, that their products were safe

and effective by citing to studies and reports for other, different stem cell therapies

and products. (Id. ¶ 30.) These other stem cell products are derived from different

sources (such as bone marrow), do not contain the same ingredients, and are not

processed or manufactured using the same processes. (Id. ¶ 32.)

      In addition, the State alleges that Elite made a series of other

misrepresentations in promoting its products. The Complaint alleges that Elite

advertised as having a staff of medical doctors involved in providing the

regenerative therapies — for example, posting a video with a paid actor purporting

to be a medical doctor — when in reality Elite only employed medical doctors as

independent contractors for the limited purpose of administering injections to

consumers. (Id. ¶¶ 37-38.) Seminars were conducted by chiropractors wearing

white lab coats who introduced themselves as “doctor.” (Id. ¶ 49.) Defendants also

allegedly sent out emails to consumers with success stories from professional

athletes to substantiate their products; however, the stem cell therapies/ products

used by the athletes were different that the ones provided by Elite. (Id. ¶ 46.) As

another example cited in the Complaint, Defendants’ seminar materials included

PowerPoint presentations, indicating that Human Cellular Tissue is not regulated

by the FDA, as shown below. (Id. ¶ 51.)




                                          5
        Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 6 of 29




      The advertising material also represented that Elite’s products were as safe

and effective as alternative treatments, such as surgery. (Id. at 12-13, ¶ 50.) In

advertising this content, the State alleges that Defendants specifically targeted

older and disabled consumers by focusing on diseases and health conditions that

limit certain consumers’ major life activities, such as orthopedic conditions like

osteoarthritis. (Id. ¶¶ 57-58.)

Asserted Causes of Action:

      Based on the above facts, the Attorney General brings the four following

claims under the Georgia Fair Businesses Practice Act (“GFBPA”), in his official

capacity pursuant to O.C.G.A. § 10-1-397. In Count I, the State alleges that

Defendants made false and misleading representations that their regenerative

medicine products treat, cure, or mitigate diseases and health conditions when


                                        6
        Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 7 of 29




these representations are not substantiated by reliable and competent scientific

evidence. (Id. ¶ 60.) Similarly, in Count II, the State alleges that Defendants made

false and misleading representations that their products were comparable or

superior to conventional medical treatments without reliable scientific evidence.

(Id. ¶ 63.) Count III asserts that Defendants misrepresented to consumers that

their products are not regulated by the FDA or that the products do not require

FDA approval. (Id. ¶ 66.) The fourth GFBPA claim asserted is for use of a computer

or computer network to disseminate false and misleading representations about

the regenerative medicine products. (Id. ¶ 69.) According to the State, Defendants’

targeting of vulnerable populations subjects them to additional civil penalties

under the GFBPA, see O.C.G.A. § 10-1-851.

Procedural Background:

      Plaintiff State of Georgia filed this lawsuit in Fulton County State Court on

September 14, 2020. Defendants did not file an answer in state court but removed

this lawsuit to federal court on December 7, 2020. (Doc. 1.) A week later,

Defendants filed a motion to dismiss on December 14, for failure to state a claim.

(Doc. 8.) Now, the State has filed the present Motion to Remand (Doc. 13), to which

Defendants have responded (Doc. 21), and Plaintiff has replied (Doc. 23).

II.   LEGAL STANDARD

      A defendant may remove to federal court any civil action “arising under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. §§ 1331 (detailing

original/ federal question jurisdiction); 1441(a) (outlining removal); see also,

                                         7
        Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 8 of 29




Kemp v. IBM, 109 F.3d 708, 711 (11th Cir. 1997) (“A defendant may remove a case

to federal court only if the district court would have had jurisdiction over the case

had the case been brought there originally”). “To remove a case as one falling

within federal-question jurisdiction, the federal question ordinarily must appear

on the face of a properly pleaded complaint.” Jefferson County v. Acker, 527 U.S.

423, 430-31 (1999); Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987)

(“[F]ederal jurisdiction exists only when a federal question is presented on the face

of the plaintiff’s properly pleaded complaint. The rule makes the plaintiff the

master of the claim; he or she may avoid federal jurisdiction by exclusive reliance

on state law.”)

      A case “aris[es] under” federal law within the meaning of § 1331 if “a well-

pleaded complaint” establishes either that federal law creates the cause of action

or that the plaintiff’s right to relief necessarily depends on resolution of a

substantial question of federal law.” Empire Healthchoice Assurance, Inc. v.

McVeigh, 547 U.S. 677, 689-90 (2006) (quoting Franchise Tax Bd. of Cal. v.

Constr. Laborers Vacation Trust for S. Cal., 463 U.S. 1, 27-28 (1983)); see also

Merrell Dow Pharm., Inc. v. Thompson, 478 U.S. 804, 808 (1986) (noting that

“the vast majority of cases brought under the general federal-question jurisdiction

of the federal courts are those in which federal law creates the cause of action”).

But see, Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308,

312 (2005) (explaining that even if federal law does not create the cause of action,

a case may nonetheless arise under federal law where a state law claim turns on

                                         8
         Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 9 of 29




substantial questions of federal law). In assessing whether a case arises under

federal law, potential defenses involving the Constitution or laws of the United

States are ignored. Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 6 (2003).

       Under rare circumstances, the complete preemption doctrine provides an

“independent corollary” to the well-pleaded complaint rule for determining

whether a federal court has subject matter jurisdiction. See Caterpillar, 482 U.S.

at 393. Where “the pre-emptive force of a [federal] statute is so ‘extraordinary’ that

it ‘converts an ordinary state common-law complaint into one stating a federal

claim for purposes of the well-pleaded complaint rule,’” such a claim “arises under”

federal law and thus provides the court with subject matter jurisdiction. Id.

(quoting Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 65 (1987)).1

       “A removing defendant bears the burden of proving proper federal

jurisdiction.” Adventure Outdoors, Inc. v. Bloomberg, 552 F.3d 1290, 1294-95

(11th Cir. 2008) (quoting Leonard v. Enterprise Rent a Car, 279 F.3d 67, 972 (11th

Cir. 2002)). “[T]o meet their burden, the defendants must show that the plaintiffs’

complaint, as it existed at the time of removal, provides an adequate basis for the

exercise of federal jurisdiction.” Id. at 1295. As federal district courts are courts of

limited jurisdiction, in deciding a motion to remand where the plaintiff and

defendant disagree as to jurisdiction, any doubts about the propriety of federal


1 The Supreme Court has only recognized complete preemption of state law claims under three
federal laws: (1) the Labor Management Relations Act, see Avco Corp. v. Aero Lodge No. 735, Int’l
Ass’n of Machinists and Aerospace Workers, 390 U.S. 557, 560-62 (1968); (2) the Employee
Retirement Income Security Act, see Metro. Life, 481 U.S. at 65-66; and (3) the National Bank
Act, see Beneficial, 539 U.S. at 7-11.

                                               9
         Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 10 of 29




jurisdiction should be resolved in favor of remand to state court. Burns v. Windsor

Ins. Co., 31 F.3d 1092, 1095 (1994); Adventure Outdoors, 552 F.3d at 1294.

III.   DISCUSSION

       Here, the State contends that federal question jurisdiction — the basis for

removal — is lacking because the State’s complaint does not assert any federal

claims and no claims are dependent on an actual, disputed federal question.

(Motion to Remand (“Mot.”) at 2.)2 Defendants’ responsive argument is twofold.

First, Defendants argue that federal question jurisdiction exists because there is a

disputed issue of federal law: namely, whether the FDA regulates regenerative

medicine products. (Def. Resp. at 12.) Second, Defendants contend that there is

federal question jurisdiction because the State’s claims are preempted by the

FDCA. (Id.) The Court addresses these arguments in turn.

       A.      Whether the State’s claims depend upon resolution of a
               substantial question of federal law

       The State’s Complaint asserts four counts, all for violations of the Georgia

Fair Businesses Practices Act (“GFBPA”), a state statute intended to “protect

consumers and legitimate business enterprises from unfair or deceptive practices

in the conduct of any trade or commerce in part or wholly in the state.” O.C.G.A. §

10-1-391(a). Without question, there is no federal cause of action at issue here. 3 In

arguing that the State’s claims nevertheless “arise under” federal law, Defendants



2Defendants do not argue that diversity jurisdiction exists here.
3As noted above, the Supreme Court reiterated in Merrell, 478 U.S. at 808, that “the vast majority
of cases brought under the general federal-question jurisdiction of the federal courts are those in
which federal law creates the cause of action.”

                                                10
        Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 11 of 29




hang their hat on the “longstanding, if less frequently encountered, variety of

federal ‘arising under’ jurisdiction,” that recognizes that “in certain cases[,]

federal-question jurisdiction will lie over state-law claims that implicate significant

federal issues.” Grable, 545 U.S. at 312. This flavor of federal question jurisdiction

applies only to a “special and small category” of cases. Gunn v. Minton, 568 U.S.

251, 258 (2013) (citing Empire Healthchoice, 547 U.S. at 699).

      In articulating a standard by which courts should determine whether a case

fits into this “slim category,” the Supreme Court’s past guidance has been

scattered. See, Gunn, 568 U.S. at 258 (“In outlining the contours of this slim

category, we do not paint on a blank canvas. Unfortunately, the canvas looks like

one that Jackson Pollock got to first.”) Thus, to “bring some order to this unruly

doctrine,” the Court in Grable, 545 U.S. at 314, condensed prior cases “into the

following inquiry: Does the ‘state-law claim necessarily raise a stated federal issue,

actually disputed and substantial, which a federal forum may entertain without

disturbing any congressionally approved balance of federal and state judicial

responsibilities.’?” Gunn, 568 U.S. at 258 (quoting Grable, 545 U.S. at 314). The

Court in Gunn reiterated that “federal jurisdiction over a state law claim will lie if

a federal issue is: (1) necessarily raised, (2) actually disputed, (3) substantial, and

(4) capable of resolution in federal court without disrupting the federal-state

balance approved by Congress.” Gunn, 568 U.S. at 258. All of these requirements

must be met to support federal jurisdiction. Id.




                                          11
        Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 12 of 29




      Here, the Parties’ dispute surrounds Count III of the Complaint, for “false

and misleading representations regarding regulation of regenerative medicine

products.” (Compl. at 33.) In this claim, the State alleges:

                                       66.
         Defendants misrepresented to consumers that the regenerative
      medicine products they offer, including Surforce, CoreCyte, and
      GeneXStem, are not regulated for use by the FDA and/ or that the
      products are not required to be approved by the FDA.

                                         67.
         Defendants’ acts and practices violate O.C.G.A. § 10-1-393(a), the
      FBPA’s general prohibition against unfair and deceptive acts and
      practices; O.C.G.A. § 10-1-393(b)(2) that prohibits causing actual
      confusion or misunderstanding as to the source, sponsorship,
      approval, or certification of goods or services; O.C.G.A. § 10-1-
      393(b)(3) that prohibits causing actual confusion or actual
      misunderstanding as to affiliation, connection, or association with or
      certification by another; and O.C.G.A. § 10-1-393(b)(5), which
      prohibits representing that goods or services have sponsorship,
      approval, characteristics, ingredients, uses, benefits, or qualities that
      they do not have.

(Compl. ¶¶ 66-67.) This claim thus gives rise to Defendants’ argument that the

State’s lawsuit implicates the federal question of whether the FDA regulates

regenerative medicine products. (Def. Resp. at 7) (“Here, if the FDA does not

regulate regenerative medicine products, there can be no state law violation based

on marketing stating that the products are not regulated by the FDA. If the FDA

does regulate regenerative medicine products, a set of facts exists in which a state

law claim could stand.”)

      In order to prove Count III, that Defendants made false and misleading

representations regarding the regulation or approval of regenerative medicine


                                         12
         Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 13 of 29




products in violation of the GFBPA, the State must establish (1) that a

representation was made, (2) that the representation was likely to mislead

consumers acting reasonably under the circumstance, and (3) that the

representation was material. See FTC v. Tashman, 318 F.3d 1273, 1277 (11th Cir.

2003) (construing the FTCA4). Under the first requirement here, the State must

show that Defendants made the representations asserted in the complaint, i.e., that

the advertisements and related marketing materials in fact stated that Elite’s

products were not regulated by the FDA or did not require FDA approval. In

assessing whether the State has made out this element, the evaluating court will

look to “the advertisement’s overall, net impression rather than the literal truth or

falsity of the words in the advertisement.” F.T.C. v. National Urological Group,

Inc., 645 F. Supp. 2d 1167, 1188-89 (N.D. Ga. 2008) (Pannell, J.), aff’d 356 F.

App’x. 358 (11th Cir. 2009) (noting that the meaning of the advertisement is a fact




4 In passing the GFBPA, the General Assembly explained that it intended that the GFBPA “be
interpreted and construed consistently with interpretations given by the Federal Trade
Commission in the federal courts pursuant to Section 5(a)(1) of the Federal Trade Commission
Act (15 U.S.C. Section 45(a)(1)), as from time to time amended.” See O.C.G.A. § 10-1-391(b). See
also, Zeeman v. Black, 273 S.E.2d 910, 913 (Ga. Ct. App. 1980). The GFBPA may be enforced
through both governmental and private action, each with its own remedies. Quattroccki v. State,
850 S.E.2d 432, 436 (Ga. Ct. App. 2020) (detailing the parallel enforcement scheme which
provides for “damages” as a remedy for private litigations but not as a remedy available to the
government). However, unlike with a private action, the state enforcement scheme allows the
Attorney General to take action “whether or not any person has actually been misled.” O.C.G.A. §
10-1-397(b). See also, Moore-Davis Motors, Inc. v. Joyner, 556 S.E.2d 137, 139 (Ga. Ct. App.
2001) (“Although the FBPA provides administrative remedies for any violation of the Act, a
private right of action is only available to a person ‘who suffers injury or damage as a result of a
violation.’”) Thus, the requirements for the State to show a GFBPA violation are different than in
the case of a private litigant bringing suit under the GFBPA. See e.g., Tiismann v. Linda Martin
Homes Corp., 637 S.E.2d 14, 17 (Ga. 2006) (“A private FBPA claim has three elements: a violation
of the Act, causation, and injury.”).

                                                13
        Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 14 of 29




question that “may be resolved by the terms of the advertisement itself or by

evidence of what consumers interpreted the advertisement to convey”).

      Second, the State must demonstrate that the representation was likely to

mislead consumers. It can make this showing under a “falsity theory,” a

“reasonable basis theory,” or both. Id. at 1190; see also, F.T.C. v. Pantron, 33 F.3d

1088, 1096 (9th Cir. 1994); F.T.C. v. Direct Marketing Concepts, Inc., 624 F.3d 1,

n. 6 (1st Cir. 2010); Beardsall v. CVS Pharmacy, Inc., 953 F.3d 969, 977 (7th Cir.

2020); Federal Trade Commission v. Roca Labs, Inc., 345 F.Supp.3d 1375, 1386

(M.D. Fla. 2018). While the “falsity theory” requires that the State show that the

express or implied message conveyed by the ad is false, the “reasonable basis

theory” only requires that the State show that Elite lacked a reasonable basis, or

adequate substantiation, for asserting that the message was true. National

Urological Group, 645 F. Supp. 2d at 1188-89; Pantron, 33 F.3d at 1096. Third,

the State must show that the representation at issue was material, i.e., if it “is the

kind usually relied on by a reasonably prudent person.” National Urological

Group, 645 F. Supp. 2d at 1188-89;(citing FTC v. Windward Marketing, 1997 WL

33642380, at *9 (N.D. Ga. Sept. 30, 1997)).

      As noted above, “federal jurisdiction over a state law claim will lie if a federal

issue is: (1) necessarily raised, (2) actually disputed, (3) substantial, and (4)

capable of resolution in federal court without disrupting the federal-state balance

approved by Congress.” Gunn, 568 U.S. at 258 (emphasis added).




                                          14
           Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 15 of 29




      i.       Necessarily raised

      Under this framework, the State argues that the resolution of a federal

question is not necessary for it to prove its case because the purported federal

question is only relevant to Count III and, under that claim, the State has pled both

a “falsity theory” and a “reasonable basis theory.” Thus, the issue of whether the

FDA in fact regulates regenerative medicine products does not dictate its right to

relief. (Mot. at 19-20). As the State further explains:

      [T]he State may proceed under a reasonable basis theory entirely, in
      which case additional evidence referenced in the complaint may be
      considered without any consideration of the provisions of the FDCA.
      The state court factfinder may contemplate how Defendants could
      claim that their products are not regulated by the FDA and/or that the
      products are not drugs when the FDA issued press releases and
      consumer alters stating otherwise, the manufacturers of the products
      represented otherwise, and the studies and reports represented by
      Defendants to be substantiation for efficacy appear to involve
      products that are regulated by the FDA as drugs. The state court
      factfinder could find that Defendants did not have a reasonable basis
      for making the representation in the power point slide and therefore
      violated Sections 393(a), 393(b)(2), and/or 393(b)(3) of the FBPA,
      without deciding whether the FDA in fact regulated the products
      and/or whether the products were in fact drugs under the FDCA.
      Because a state court factfinder could find liability without deciding
      any issue involving the FDCA, the State’s cause of action does not
      depend necessarily on a question of federal law.

(Id.) (emphasis added). Though acknowledging the State’s above position — that a

resolution of the alleged federal issue is not necessary under the “reasonable basis

theory” — Defendants do not substantively engage with this argument or attempt

to refute it, other than by repeating that “the question of whether the FDA may




                                          15
           Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 16 of 29




regulate regenerative medicine products is dispositive in this case.” (Def. Resp. at

7, 10.)

          In Merrell Dow, supra, the Supreme Court — also addressing a situation

where the plaintiff’s state law claim arose in connection with the FDCA — affirmed

and cited the decision of the Sixth Circuit, which had reasoned that:

          Federal question jurisdiction would, thus, exist only if plaintiffs’ right
          to relief depended necessarily on a substantial question of federal law.
          Plaintiffs’ causes of action referred to the FDCA merely as one
          available criterion for determining whether Merrell Dow was
          negligent. Because the jury could find negligence on the part of
          Merrell Dow without finding a violation of the FDCA, the plaintiffs’
          cause of action did not depend necessarily upon a question of federal
          law. Consequently, the causes of action did not arise under federal law
          and, therefore, were improperly removed to federal court.

478 U.S. at 807 (quoting Thompson v. Merrell Dow Pharmaceuticals, Inc., 766

F.2d 1005, 1006 (6th Cir. 1985)). See also, Christianson, 486 U.S. at 810

(addressing § 1338(a) jurisdiction for patent cases5, explaining that “a claim

supported by alternative theories in the complaint may not form the basis for §

1338(a) jurisdiction unless patent law is essential to each of those theories”) (citing

Franchise Tax Board, 463 U.S. at 26); Manning v. Merrill Lynch Pierce Fenner &

Smith, Inc., 772 F.3d 158, 164 (3d Cir. 2014) (concluding that federal jurisdiction

was lacking and remanding to state court, noting that “even if Plaintiffs’ claims

were partially predicated on federal law, federal law would still not be necessarily



5 Although Christianson concerned 28 U.S.C. § 1338, dealing with actions “arising under” the
patent laws, rather than § 1331, the Supreme Court has referenced the “identical language” in the
two provisions and has applied the “same test” to both. 486 U.S. at 808; see also, Gunn, 568 U.S.
at 257.

                                               16
         Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 17 of 29




raised” where plaintiff could prevail upon state-law claims without need to prove

or establish a violation of federal law); New Mexico ex rel. Balderas v. Purdue

Pharma L.P., 323 F. Supp. 3d 1242, 1252 (D.N.M. 2018) (finding no federal

jurisdiction, and thus remanding, in suit brought by state Attorney General where

defendants’ liability, if any, did not hinge exclusively on federal law, since state law

provided alternate theories of recovery) (citing Christianson, 486 U.S. at 810)6. As

in these cases, the State’s right to relief does not “depend necessarily” on a question

of federal law since a jury could find liability on the part of Defendants “without

finding a violation of the FDCA.” Merrell Dow, 478 U.S. at 807. That the State will

use the FDA regulations “as evidence” in support of Defendants’ allegedly false or

misleading statements is “not the same thing as raising a substantial” question of

federal law. Russo, 550 F.3d at 1009, supra at n. 6.

       Defendants’ argument that the FDA does not regulate their regenerative

medicine products as a defense to Count III does not confer federal jurisdiction

since the Court’s role is to examine only the well-pleaded complaint and “ignore

potential defenses.” Beneficial Nat’l Bank, 539 U.S. at 6 (citing Louisville &

Nashville R. v. Mottley, 211 U.S. 149, 152 (1908)). Consequently, applying the

analysis articulated in Gunn to the present situation, federal jurisdiction cannot lie




6See also Russo v. Ballard Medical Products, 550 F.3d 1004, 1009 (10th Cir. 2008) (Gorsuch, J.)
(assessing jurisdiction under § 1338(a) in patent case, finding no jurisdiction where state claims
did not necessarily depend on resolution of substantial question of federal patent law where
patents were mentioned in the complaint as evidence showing how defendant misappropriated
designs but fact that patents could be used as evidence in aid of claim is “not the same thing as
raising a substantial (or really, any) question of federal patent law”).

                                               17
         Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 18 of 29




because the federal issue in question is not “necessarily raised” by the State’s

Complaint. Gunn, 568 U.S. at 258.

       ii.     Substantiality

       In addition, the Court finds that any federal issues raised in the State’s

complaint are not “substantial” federal questions. The “substantiality inquiry”

looks to “the importance of the issue to the federal system as a whole.” Gunn, 568

U.S. at 260. In assessing the “importance to the federal system,” courts primarily

“focus not on the interests of the litigants themselves, but rather on the broader

significance” of the alleged federal question. Id. at 260-61. (“As our past cases

show, however, it is not enough that the federal issue be significant to the

particular parties in the immediate suit; that will always be true when the state

claim ‘necessarily raise[s]’ a disputed federal issue, as Grable separately requires.”)

For example, in Grable, the Court “emphasized the Government’s ‘strong interest’

in being able to recover delinquent taxes through seizure and sale or property;” in

Smith v. Kansas City Title & Trust Co., the Court focused on the general

importance “of a determination that the Government ‘securities were issued under

an unconstitutional law, and hence of no validity.’” 7 Gunn, 568 U.S. at 260-61




7Defendants’ reliance on Kansas City Title & Trust, 255 U.S. 180 (1921), is inapposite. In that
case, from 1921, the plaintiff brought suit to enjoin a company from issuing bonds under the
Federal Farm Loan Act by claiming the statute itself was unconstitutional, and thus the crux of
plaintiff’s case depended on showing a federal constitutional violation. This case does not involve
a comparable issue of whether the FDCA is unconstitutional and the State’s case, which arises
entirely under Georgia law, does not depend on its ability to show a violation of federal law.

                                                18
        Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 19 of 29




(citing Grable, 545 U.S. at 310-11; Smith v. Kansas City Title & Trust Co., 255 U.S.

180 (1921)).

      In this case, Defendants contend that the “determination of the FDA’s

regulation of regenerative medicine products would have a significant impact on

the manufacturers of those products and their compliance programs.” (Def. Resp.

at 10.) Again, Defendants do not expound on their conclusory statement.

      The State’s claims are for unfair and deceptive practices: specifically, for

allegedly false and misleading misrepresentations in advertising their stem cell

products in violation of the GFBPA. This case does not involve an alleged violation

of the FDCA, such as allegations that Defendants misbranded a product in

violation of FDA regulations or made fraudulent representations in the FDA

approval process. To the extent that the Complaint touches on the FDA’s

regulations under the FDCA, “any interpretation will be done in the context of state

law when analyzing Defendant[s]” alleged misrepresentations to the public.

Kentucky ex rel. Conway v. Janssen Pharm., Inc., 978 F. Supp. 2d 788, 794–95

(W.D. Ky. 2013) (remanding case brought by Kentucky Attorney General against

drug company for unfair, deceptive, and misleading labeling of prescription

antipsychotic drug). Moreover, here, the issue of Defendants’ alleged

misrepresentations concerning FDA approval are “only part of the [State’s] larger

state-law claim” and any potential federal question in this case “will be resolved in

the context of whether Defendants’” conduct constitutes a violation of Georgia law.

Id. at 795; see also, In re Vioxx Prods. Liab. Litig., 843 F.Supp.2d 654, 669 (E.D.

                                         19
        Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 20 of 29




La. 2012) (remanding and finding that action did not raise federal question where

complaint brought by Attorney General alleged facts regarding Merck’s conduct

vis-à-vis the FDA, but those facts were only some allegations among many);

Durack v. MTC Fin., Inc., 2012 WL 2047731, at *2 (D. Nev. June 5, 2012) (noting

that while plaintiff asserted that defendants were in violation of the FDCA, that

was “not the principal claim[ ] on the face of Plaintiff's pleading; the stated federal

claim[ ][is] not substantial and [is] not clearly raised for dispute in this action.

Plaintiff's complaint is limited to ... Nevada's Deceptive Trade Practices Act. While

Plaintiff may have alleged that Defendants violated federal law, the alleged

violation is not pivotal.”)

      Contrary to Defendants’ conclusory position, any ruling involving the FDCA

and FDA regulations here would be “fact-bound and situation specific” to

Defendants’ own products and the particular representations they made about

those products. See Janssen Pharm., 978 F. Supp. 2d at 796-7 (explaining that the

FDA will continue to enforce its labeling standards and its ability to do so would

not be affected by the court’s ruling in that consumer protection case); see also

Oregon ex rel. Kroger v. Johnson & Johnson, 832 F.Supp.2d 1250, 1257 (D. Or.

2011) (remanding case where Oregon Attorney General brought action for

violations of the Oregon Unlawful Trade Practices Act, noting that “the Supreme

Court has recognized that state courts have traditionally handled state claims with

embedded FDCA standards.... [E]ven a novel FDCA issue raised as part of a state

cause of action would not typically justify the exercise of federal jurisdiction.”)

                                          20
         Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 21 of 29




       This issue is therefore not a substantial federal issue and is insufficient to

establish federal “arising under” jurisdiction. Gunn, 568 U.S. at 263 (citing Empire

Healthchoice, 547 U.S. at 701); see also, Bender v. Jordan, 623 F.3d 1128, 1130

(D.C. Cir. 2010) (“[F]ederal jurisdiction is disfavored for cases that are ‘fact-bound

and situation specific’ or which involve substantial questions of state as well as

federal law.”); see also, Merrell Dow, 478 U.S. at n. 12.

       iii.   The federal-state balance approved by Congress

       The final requirement in the jurisdictional analysis set out in Grable and

rearticulated in Gunn — whether the federal issue is “capable of resolution in

federal court without disrupting the federal-state balance approved by Congress”

— is also not met here. In Merrell Dow, the Supreme Court recognized that there

is no federal private cause of action for a violation of the FDCA. 8 As there was no

cause of action for such a violation, the Merrell Dow Court held that it would “flout,

or at least undermine, congressional intent to conclude that the federal courts

might … exercise federal-question jurisdiction … for violations of [the FDCA] solely

because the violation of the federal statute is said to be a ‘rebuttable presumption’

or a ‘proximate cause’ under state law, rather than a federal action under federal

law.” 478 U.S. at 812. The Grable Court later clarified that “Merrell Dow should be

read in its entirety as treating the absence of a federal private right of action as

evidence relevant to, but not dispositive of, the ‘sensitive judgments about



8As articulated in the FDCA, all proceedings for the enforcement or to restrain violations of the
FDCA “shall be by and in the name of the United States.” 21 U.S.C. § 337(a).

                                               21
        Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 22 of 29




congressional intent’ that § 1331 requires.” Grable, 545 U.S. at 318. (further

explaining that, in the case of Merrell Dow, “if the federal labeling standard

without a federal cause of action could get a state claim into federal court, so could

any other federal standard without a federal cause of action. And that would have

meant a tremendous number of cases.”)

      The State points to several cases in which courts have determined, in light

of Merrell Dow, that it would upset the balance of judicial responsibilities to allow

state law claims that touch on the FDCA to proceed in federal court. See e.g.,

Janssen Pharm., 978 F.Supp.2d at 798 (finding that exercising federal jurisdiction

would upset balance of judicial responsibilities in context of claim brought by

Kentucky Attorney General against pharmaceutical company); Marcus v. Medical

Initiatives, Inc., 2013 WL 718630, at *5-6 (M.D. Fla. Feb. 27, 2013) (granting

motion to remand and explaining that federal jurisdiction would disrupt balance

struck by Congress in case where plaintiff alleged that defendants violated

Florida’s Deceptive and Unfair Trade Practices Act by participating in the

manufacture, sale, and distribution of counterfeit pharmaceuticals and

representing them to be original, name-brand drugs); Johnson & Johnson, supra,

832 F.Supp.2d at 1257-58 (remanding and holding that recognizing federal

jurisdiction over State of Oregon’s claims for violations of the Oregon Unlawful

Trade Practices Act would disrupt balance between state and federal judicial

responsibilities) (citing Wyeth v. Levine, 555 U.S. 555, 574 (2009)) (“Congress did

not provide a federal remedy for consumers harmed by unsafe or ineffective drugs

                                         22
        Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 23 of 29




in the 1938 statute or in any subsequent amendment. Evidently, it determined that

widely available state rights of action provided appropriate relief for injured

consumers.”) (citing legislative history). The Court finds similarly here.

       The Supreme Court instructed that federal jurisdiction over a state law claim

will lie only if a federal issue meets all four of the following requirements, that it is:

(1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of

resolution in federal court without disrupting the federal-state balance approved

by Congress. Gunn, 568 U.S. at 258. For the reasons explained above, Defendants

cited federal issue is not necessarily raised, substantial, or capable of resolution

without disrupting the federal-state balance approved by Congress. The State’s

claims thus do not depend upon a substantial question of federal law.

       B.    Whether the State’s claims are preempted by the FDCA and
             the PHSA

       Defendants next assert that removal was proper because the State’s claims

are preempted by the FDCA and the PHSA under a theory of “field preemption”

and “therefore, federal question jurisdiction exists under 28 U.S.C. § 1331.” (Def.

Resp. at 12-13.) The State argues that Defendants erroneously misrepresent the

State’s claims as ones for relief under the FDCA when they are not, and also

contends that Defendants have not shown that the FDCA completely preempts

state-law claims, as required to establish federal question jurisdiction. (Reply at

14.)

       In general, when a state-law claim is brought in state court, preemption is

insufficient to support removal of the case to federal court. See e.g., Behlen v.
                                           23
        Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 24 of 29




Merrill Lynch, 311 F.3d 1087, 1090 (11th Cir. 2002) (“[A] case may not be removed

to federal court on the basis of a federal defense, including the defense of pre-

emption, even if the defense is anticipated in the plaintiff’s complaint, and even if

both parties concede that the federal defense is the only question truly at issue”)

(quoting Caterpillar, 482 U.S. at 393). The doctrine of “complete preemption” is

an exception to the well-pleaded complaint rule that allows for the removal of

certain types of cases where the “pre-emptive force of federal law is so

extraordinary that it converts an ordinary state common-law complaint into one

stating a federal claim.” Caterpillar, 482 U.S. at 393 (citation and punctuation

omitted); see also, Kemp, 109 F.3d at 712; Ervast v. Flexible Products Co., 346

F.3d 1007, 1012 (11th Cir. 2003).

      Courts rarely find complete preemption. The Supreme Court has applied the

complete preemption doctrine to only three federal statutes: (1) § 301 of the Labor

Management Relations Act, see Avco Corp. v. Aero Lodge No. 735, Int’l Ass’n of

Machinists and Aerospace Workers, 390 U.S. 557, 560-62 (1968); (2) the

Employee Retirement Income Security Act (“ERISA”), see Metro. Life, 481 U.S. at

65-66; and (3) the National Bank Act, see Beneficial Nat’l Bank v. Anderson, 539

U.S. 1, 7-11 (2003). See Atwater v. Nat’l Football League Players Ass’n, 626 F.3d

1170, 1176 n. 7 (11th Cir. 2010). The Supreme Court “has cautioned that complete

preemption can be found only in statutes with ‘extraordinary’ preemptive force[,],

which “must be manifest in the clearly expressed intent of Congress.” Geddes v.

Am. Airlines, Inc., 321 F.3d 1349, 1353 (11th Cir. 2003) (citing Metro. Life, 481 U.S.

                                         24
        Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 25 of 29




at 65-66); Metro. Life, 481 U.S. at67-68 (“[T]he prudent course for a federal court

that does not find a clear congressional intent to create removal jurisdiction will

be to remand the case to state court.”) (Brennan, J., concurring).

      “Complete preemption is distinct from ‘ordinary’ or ‘defensive’ preemption.”

Community State Bank v. Strong, 651 F.3d 1241, 1260 n. 16 (11th Cir. 2011).

“Ordinary preemption simply allows a defendant to defeat a plaintiff’s state-law

claim on the merits by asserting the supremacy of federal law as an affirmative

defense.” Id. (citing Blab T.V. of Mobile, Inc. v Comcast Cable Commc’ns, Inc., 182

F.3d 851, 855 (11th Cir. 1999)). In “contrast to complete preemption, ‘defensive

preemption does not furnish federal subject-matter jurisdiction under 28 U.S.C. §

1331.’” Id. (citing Butero v. Royal Maccabees Life Ins. Co., 174 F.3d 1207, 1212

(11th Cir. 1999)).

      Here, Defendants’ arguments concern defensive preemption and thus

cannot furnish federal subject matter jurisdiction. Id. Defendants’ cited authority

bears this out. In Bellsouth Telecommunications, Inc. v. Nuvox Commc’ns, Inc.,

2006 WL 2617123, at *12 (N.D. Ga. Sept. 12, 2006), the court explained that

complete preemption “inheres where a particular area is so thoroughly covered by

federal law that there is nothing left for the state to regulate without running afoul

of the federal scheme,” before finding that the federal telecommunications act in

question did not completely preempt state law since it expressly created room for

state regulation in the telecommunications field. Likewise here, the Supreme Court




                                         25
        Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 26 of 29




has explained that Congress created room for state-law remedies to further

consumer protection under the FDCA:

      Congress did not provide a federal remedy for consumers harmed by
      unsafe or ineffective drugs in the 1938 [FDCA] statute or in any
      subsequent amendment. Evidently, it determined that widely
      available state rights of action provided appropriate relief for injured
      consumers. It may also have recognized that state-law remedies
      further consumer protection by motivating manufacturers to produce
      safe and effective drugs and to give adequate warnings.

Wyeth v. Levine, 555 U.S. 555, 574 (2009) (citing legislative history, explaining

that in the first version of the bill that later became the FDCA, witnesses testified

that a private right of action for consumers was unnecessary because common-law

claims were available under state law); Johnson & Johnson, supra, 832 F. Supp.

2d at 1258-59 (remanding, finding that the state law consumer protection claims

were not completely preempted by the FDCA, and noting that the “fact that there

is no private right of action under the FDCA does not, however, displace all other

causes of action that incorporate FDCA standards.”)

      Defendants also cite to Cotton v. Massachusetts Mut. Life Ins. Co., 402 F.3d

1267, 1281 (11th Cir. 2005). Yet, not only does this case involve a different statute,

ERISA, which has its own separate test for complete preemption under that

statute, see id. at 1281, but in Cotton, the Eleventh Circuit held that the plaintiff’s

claims were not completely preempted and indeed emphasized that defensive

preemption will not provide a basis for removal to federal court. Id. at 1281-82.

Hillsborough Cty. v. Automated Med. Labs., Inc., 471 U.S. 707 (1985), a case that

did not address preemption in the context of supplying subject matter jurisdiction,

                                          26
         Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 27 of 29




also does not help Defendants: there, the Court determined that FDA regulations

related to blood plasma did not preempt local ordinances by way of either field

preemption or conflict preemption. Id. at 720, 723.9

       Defendants’ attempt to recast the State’s claims as “fraud-on-the-FDA”

claims in efforts to establish preemption is likewise unavailing. A “fraud-on-the-

FDA” claim is one in which the manufacturer of a device or product makes

fraudulent representations to the FDA. Buckman Co. v. Plaintiffs’ Legal

Committee, 531 U.S. 341, 347 (2001) (finding that plaintiffs’ claims conflicted with,

and thus were preempted by, the FDCA) (“The conflict stems from the fact that the

federal statutory scheme amply empowers the FDA to punish and deter fraud

against the Administration.”). Defendants’ reliance on Buckman, however, is

misplaced both factually and legally. In Buckman, the plaintiffs alleged that the

regulatory consultant to the manufacturer of orthopedic bone screws made

fraudulent representations to the FDA to obtain approval to market the screws,

which ultimately caused the plaintiffs’ injuries. Id. at 343, 346-47.

       Here, the State makes no comparable allegations. The State does not allege

that Defendants engaged in fraud in the FDA approval process or made false

statements or misrepresentations to the FDA, as in Buckman.10 Rather, the State



9  Defendants also cite Wisconsin Pub. Intervenor v. Mortier, 501 U.S. 597 (1991). That case
involved a different statute, the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”),
which the Court found did not preempt a local ordinance through complete (“field”) preemption
or by way of conflict preemption. Id. at 611-614.
10 The Buckman Court noted that “[p]olicing fraud against federal agencies is hardly ‘a field which

the States have traditionally held.’” That is clearly not the goal in this case where the State is
attempting to “police” alleged misrepresentations made to the general public.

                                                27
        Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 28 of 29




alleges claims arising under the GFBPA for misrepresentations to the public, not

to the FDA. See Mink v. Smith & Nephew, Inc., 860 F.3d 1319, 1330 (11th Cir. 2017)

(explaining that the Buckman Court instructed that “traditional state tort law

causes of action that … did not implicate a duty owed to the FDA, are generally not

impliedly preempted” and finding that plaintiff’s manufacturing defect theory was

not preempted because it involved a duty defendant owed to the plaintiff as

opposed to the FDA); See also Johnson & Johnson, supra, 832 F. Supp. 2d at 1258-

59 (explaining that “Defendants’ attempt to recast Plaintiff’s claims” to be ones that

merely recite an FDCA violation was unavailing as Attorney General’s claims were

that defendants “knowingly misled distributors and consumers into believing that

their products met FDA standards and that this misrepresentation harmed Oregon

consumers.”)

       Besides the clear factual differences, Buckman also did not assess the issue

of whether preemption was sufficient to furnish federal jurisdiction but instead

considered preemption as a defense. Buckman, 531 U.S. at 348, n. 2 (“Given this

analytical framework, we hold that the plaintiffs’ state-law fraud-on-the-FDA

claims conflict with, and are therefore impliedly pre-empted by federal law. In light

of this conclusion, we express no view on whether these claims are subject to

express pre-emption.”) As noted, complete preemption sufficient to bestow federal

jurisdiction is rare. Defendants have not met their burden to show that the instant

case presents such an exceptional situation.




                                         28
        Case 1:20-cv-04946-AT Document 25 Filed 04/12/21 Page 29 of 29




IV.   Conclusion

      Defendants’ arguments in justification of removal based on federal question

jurisdiction are unavailing. The State’s claims do not depend on the resolution of a

substantial issue of federal law, nor are they completely preempted by the FDCA

sufficient to create federal jurisdiction. Accordingly, this case is not appropriately

removed and filed in this Court. The State’s Motion to Remand [Doc 13] is

GRANTED. This case is REMANDED to the Superior Court of Fulton County.

Defendants’ pending Motion to Dismiss [Doc. 8] is DENIED AS MOOT. The

Clerk is DIRECTED to close the case.




        IT IS SO ORDERED this 12th day of April 2021.


                                       ____________________________
                                       Honorable Amy Totenberg
                                       United States District Judge




                                         29
